          Case 7:20-cv-01958-KMK Document 20 Filed 07/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARYTHERESE MILLER,

                                Plaintiff,
                                                               No. 20-CV-1958 (KMK)
         v.
                                                               ORDER OF DISMISSAL
 LLOYD J. AUSTIN III, et al.,

                               Defendants.


KENNETH M. KARAS, United States District Judge:

       On March 30, 2021, the Court granted Defendants’ Motion To Dismiss. (Dkt. No. 16.)

The Court dismissed Plaintiff’s claims without prejudice and gave Plaintiff 30 days to file an

amended complaint addressing the deficiencies identified in the Opinion & Order. (Id.) By

letter dated May 3, 2021, Plaintiff requested “an additional 3 to 4 weeks” to submit her amended

complaint. (Dkt. No. 17.) On May 4, 2021, the Court granted Plaintiff’s request, extending until

June 7, 2021 her deadline for submitting an amended complaint. (Dkt. No. 18.) On June 15,

2021, the Court issued an Order To Show Cause, directing Plaintiff to show cause as to why the

case should not be dismissed for failure to prosecute by no later than July 16, 2021. (Dkt. No.

19.) Plaintiff has not shown cause, filed an Amended Complaint, or otherwise communicated

with the Court.

       This Court has the authority to dismiss a case for failure to prosecute. See Fed. R. Civ. P.

41(b). Rule 41(b) of the Federal Rules of Civil Procedure provides that a case may be

involuntarily dismissed if a plaintiff “fails to prosecute or to comply with these rules or a court

order.” See id. Although Rule 41(b) expressly addresses a situation in which a defendant moves

to dismiss for failure to prosecute, it has long been recognized that a district court has the
           Case 7:20-cv-01958-KMK Document 20 Filed 07/26/21 Page 2 of 3




inherent authority to dismiss for failure to prosecute sua sponte. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).

         While dismissal under Rule 41(b) is subject to the sound discretion of the district courts,

see U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 250–51 (2d Cir. 2004), the Second

Circuit has stated that a Rule 41(b) dismissal is a “harsh remedy to be utilized only in extreme

situations,” see LeSane, 239 F.3d at 209 (quotation mark omitted) (quoting Theilmann v. Rutland

Hosp., Inc., 455 F.2d 853, 855 (2d Cir. 1972)). The Second Circuit has further cautioned that

“pro se plaintiffs should be granted special leniency regarding procedural matters.” LeSane, 239

F.3d at 209 (citing Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996)). “However, even pro se

litigants must prosecute claims diligently, and dismissal with prejudice is warranted where the

Court gives warning.” Jacobs v. County of Westchester, No. 99-CV-4976, 2008 WL 199469, at

*3 (S.D.N.Y. Jan. 22, 2008).

         Before exercising its discretionary authority to dismiss for failure to prosecute, a district

court should consider the following factors:

         [1] the duration of the plaintiff’s failures, [2] whether plaintiff had received notice
         that further delays would result in dismissal, [3] whether the defendant is likely to
         be prejudiced by further delay, [4] whether the district judge has take[n] care to
         strik[e] the balance between alleviating court calendar congestion and protecting a
         party’s right to due process and a fair chance to be heard . . . and [5] whether the
         judge has adequately assessed the efficacy of lesser sanctions.

Wood v. City of New York, No. 05-CV-2894, 2007 WL 2049686, at *1 (S.D.N.Y. July 13, 2007)

(alterations in original) (quotation marks omitted) (quoting LeSane, 239 F.3d at 209); see also

Hibbert v. Apfel, No. 99-CV-4246, 2000 WL 977683, at *2 (S.D.N.Y. July 17, 2000) (same). No

single factor is dispositive. See Nita v. Conn. Dep’t of Envtl. Prot., 16 F.3d 482, 485 (2d Cir.

1994).

                                                   2
         Case 7:20-cv-01958-KMK Document 20 Filed 07/26/21 Page 3 of 3




       The Court concludes that these factors weigh in favor of dismissing Plaintiff’s case.

Plaintiff was three times offered an opportunity to file an amended complaint or show cause as to

why this Action should continue. (See Dkt. Nos. 16, 18, 19.) On two occasions, the Court

informed Plaintiff that a failure to do so could result in dismissal. (See Dkt. Nos. 16, 19.)

Plaintiff has failed to comply with these Orders. Accordingly, Plaintiff’s case is dismissed

without prejudice for failure to prosecute. See Savatxath v. City of Binghamton, No. 12-CV-

1492, 2013 WL 4805767, at *1 (N.D.N.Y. Sept. 9, 2013) (dismissing case for failure to

prosecute after the plaintiff “neglected to comply with an order . . . requiring him to notify the

court . . . as to why th[e] action should not be dismissed for failure to prosecute”); Djokovic v.

U.S. Justice Dep’t, No. 07-CV-2608, 2008 WL 3200191, at *1–2 (E.D.N.Y. Aug. 6, 2008)

(dismissing case for, among other reasons, failure to prosecute where the plaintiffs were ordered

to submit a letter stating “whether [they] intend[ed] to proceed with th[e] action,” but plaintiffs

failed to submit such a letter); Lopez v. Catholic Charities of the Archdiocese of N.Y., No. 00-

CV-1247, 2001 WL 50896, at *4 (S.D.N.Y. Jan. 22, 2001) (dismissing for failure to prosecute

where plaintiff “ceased to prosecute [the] action at all” for three months).

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED.


Dated: July 26, 2021
       White Plains, New York
                                                   ________________________________
                                                   KENNETH M. KARAS
                                                   UNITED STATES DISTRICT JUDGE




                                                  3
